Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not fairly disclose or fairly suggest the invention having a combination of elements as recited in the claimed including a node implemented by hardware circuitry and configured to: receive an input correlithm object;  15compute distances between the input correlithm object and each of the source correlithm objects in a node table in response to receiving the input correlithm object, wherein the distance between the input correlithm object and a source correlithm object is determined based on differences between a binary string representing the input correlithm object and binary strings 20representing each of the source correlithm objects of the node table; identify a source correlithm object from the node table with the shortest distance; identify a first target correlithm object from the node table linked with the identified source correlithm object;  25generate a second target correlithm object that is offset in the second n- dimensional space from the first target correlithm object by the distance in the first n-dimensional space between the input correlithm object and the identified source correlithm object; and output the second target correlithm object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG D NGO/Primary Examiner, Art Unit 2182